Name: COMMISSION REGULATION (EC) No 126/95 of 26 January 1995 determining the extent to which applications lodged in January 1995 for import licences for certain pigmeat products under the regime provided for by the Intermediate Agreements concluded by the Community with Bulgaria and Romania can be accepted
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  animal product;  foodstuff;  agricultural policy
 Date Published: nan

 No L 19/4 Official Journal of the European Communities 27. 1 . 95 COMMISSION REGULATION (EC) No 126/95 of 26 January 1995 determining the extent to which applications lodged in January 1995 for import licences for certain pigmeat products under the regime provided for by the Intermediate Agreements concluded by the Community with Bulgaria and Romania can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1 590/94 (') laying down detailed rules for the applica ­ tion in the pigmeat sector of the arrangements provided for in the Agreement between the Community and Bulgaria and Romania, as amended by Regulation (EC) No 2337/94 (2), and in particular Article 4 (4) thereof, Whereas the applications for import licences lodged for the first quarter of 1995 are for quantities less than the quantities available and can therefore be met in full ; Whereas the surplus to be added to the quantity available for the following period should be determined ; Whereas it is appropriate to draw the attention of opera ­ tors to the fact that licences may only be used for products which comply with all veterinary rules currenuy in force in the Community, HAS ADOPTED THIS REGULATION : Article 1 1 . Applications for import licences for the period 1 January to 31 March 1995 submitted under Regulation (EC) No 1 590/94 shall be met as referred to in Annex I. 2. During the first 10 days of the period 1 April to 30 June 1995 applications may be lodged pursuant to Regulation (EC) No 1590/94 for import licences for a total quantity as referred to in Annex II. 3 . Licences may only be used for products which comply with all veterinary rules currently in force in the Community. Article 2 This Regulation shall enter into force on 27 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 January 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 167, 1 . 7. 1994, p . 16. (2) OJ No L 254, 30. 9 . 1994, p. 19. 27. 1 . 95 Official Journal of the European Communities No L 19/5 ANNEX I Group No Percentage of acceptance of import licences submitted for the period 1 January to 31 March 1995 14 100,00 15 100,00 16 100,00 17 100,00 ANNEX II (tonnes) Group No Total quantity available for the period 1 April to 30 June 1995 14 210,00 15 910,00 16 1 480,20 17 12 640,00